DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections

Claims 10 and 16 are objected to because of the following informalities:
a) in claim 10, line 2, “or” should be – for --.;
b) in claim 16, line 2, “substracting” should be – subtracting --; and
c) in claim 16, line 2, “form” should be – from --. 

Appropriate correction is required.




Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  There is no need to go through the Wands undue experimentation factors (MPEP 2164.01(a)) as claim 16 is simply too confusing to understand due to the significant indefiniteness issues (see rejections of this claim under 35 U.S.C. 112(b) below).  If claim 16 were published in a patent as is one of ordinary skill in the art would not know how perform the stated step simply because the step is unclear, which is perhaps due to machine translation errors.     
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8-10, 13, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
a) Claim 4 recites the limitation "said step of treating" in line 1.  There is insufficient antecedent basis for this limitation in the claim;

b) Claim 8 recites the limitation "the first and second metal" in line 3.  There is insufficient antecedent basis for this limitation in the claim;

c) claim 16 recites “wherein said step of analyzing includes the step of substracting the amount of metals form the adjacent electrode by applied potential to determine the amount of metal without metals attracted by the adjacent electrode in potential applied.”
	It is not clear to the Examiner what is being done in claim 16.  If Applicant could give an example it would be helpful for understanding the claim

d) Claim 16 recites the limitation "the adjacent electrode" in line 2.  There is insufficient antecedent basis for this limitation in the claim;

e) in claim 16 to which electrodes is the “applied potential” applied to?

f) in claim 16 what is meant by the phrase “metals attracted by the adjacent electrode in potential applied”?

g) in claim 16 what is meant by “subtracting the amount of metals form the adjacent electrode”?   Does Applicant mean removing or cleaning metals from the adjacent electrode or does Applicant actually mean mathematical subtraction.  If the latter, what is the minued? 

h) claim 17 recites “for the next measurement”.  However, there is no initial measurement in any of claims 15-17.

i) claim 18 recites “wherein said step of cleaning I supplied to all electrodes simultaneously…”  Is this step not already implied by claim 17, from which 
claim 18 depends, unless claim 18 is meant to include electrodes other than working electrodes, which if so, has no antecedent basis.  
 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7 and 8 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Newton et al. US 2014/0069811 A1 (hereafter “Newton”).  

Addressing clam 7, for the limitations of this claim see Newton Figure 2, especially the first three steps1, and paragraphs [0008], [0022], and [0053].

	Addressing claim 8, for the additional limitation of this claim see Newton paragraph [0083] and Figure 4(a), noting therein substantially overlapping peaks for M2 and M3. 



Claims 7, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Lin et al., “Integration of microfluidics/electrochemical system for trace metal analysis by stripping voltammetry,” Proc. SPIE 3877, Microfluidic Devices and Systems II, (19 August 1999) (hereafter “Lin”).

Addressing clam 7, for the limitations of this claim see in Lin the title and the last paragraph on page 252, bridging to page 253.

Addressing claim 11, the additional limitation of this claim is implied by the last paragraph, especially the last  sentence, on page 252.  Since a potential of -1.10 V was used to reduce the Pb2+ and accumulate on the working electrode, a positive oxidation potential would be used to strip the Pb from the working electrode so that it be reused.  

Addressing claim 12, for the additional limitation of this claim see in Lin the last paragraph on page 252, bridging to page 253, noting therein “using Square Wave Anodic Stripping Voltammetry (SWASV))”.  Applicant’s specification paragraph [0045] indicates that “SWV” stands for Square wave voltammetry.





Claims 7, 11,  and 12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hynek et al., “Automated Voltammetric Determination of Lead(II) Ions Using Sensor Array,” Int. J. Electrochem. Sci., 8 (2013) 4441-4456 (hereafter “Hynek”) in view of Peterson et al., “Fundamentals of stripping voltammetry,” American Laboratory, November 1981, Princeton Applied Research – Electrochemistry Product Group Application Note S-6 (hereafter “Peterson”).

 	Addressing claim 7, Hynek discloses a method of detecting trace metals2 in a fluid sample comprising performing differential pulse stripping voltammetry.  See in Hynek the Abstract and the second paragraph of 2.5 Sensor array system, which is on page 4443, bridging to page 4444, and Figure 4(D).  As evidenced by Peterson differential pulse stripping voltammetry involves perfuming the recited “applying” and “running” steps.  See in Peterson Figures 1, 5, and 6, and Stripping voltammetry on pages on the third page of the article (which is unnumbered) to page 5.  Note “differential-pulse waveform” in 4. Stripping on the fourth page of the article.      

Addressing claim 11, for the additional limitation of this claim see Peterson Figure 1, noting therein “EC”, and see Peterson 1. Conditioning on the third page.

Addressing claim 12, for the additional limitation of this claim note that Applicant’s specification paragraph [0045] indicates that “DPV” stands for Differential pulse wave voltammetry.





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 7-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McGaw McGaw et al., “Diamond Thin-Film Electrodes for Monitoring Heavy Metal Ions in Water Supplies Using Anodic Stripping Voltammetry,” SAE Transactions, Vol. 114, Section 1; Journal of Aerospace (2005), pp. 293-299 (hereafter “McGaw”).

Addressing claim 7,  McGaw discloses a method for analyzing a fluid sample for five different metals, Zn(II), Cd(II), Pb(II), Cu(II), and Ag(II) which have different reduction potentials from each other.  The method used is anodic stripping voltammetry, particularly differential-pulse stripping voltammetry.  As described in McGaw this technique has two steps, which are basically the two steps in claim 7:

    PNG
    media_image1.png
    176
    379
    media_image1.png
    Greyscale

 See the title and the title, Anodic Stripping Voltammetry on pages 294-295, Figure 3, and Tables 1 and 2.  
If only one of these metals was of interest or was the only one of the five metals that would be expected to be in the fluid sample, for example, Ag(II), then It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the voltage applied in the first step just be a “first predetermined electroplating potential to electroplate a first metal of interest to a working electrode”, Ag(II).  Performing the second step of claim 7, “running a reverse scan to release the metal from the working electrode to quantify the amount of the first metal…”, is, then,  just adapting the second step of the anodic stripping voltammetry method of McGaw for just the single metal of interest, Ag(II).  

	Addressing claim 8,  as mentioned in the rejection of underlying claim 7 McGaw discloses performing anodic stripping voltammetry for analyzing a fluid sample for five different metals, Zn(II), Cd(II), Pb(II), Cu(II), and Ag(II).  So, if two metals, for example, Cu(II) and Ag(II), rather than just one, Ag(II), as in the rejection of claim 7, are to be analyzed, then it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to apply a second predetermined electroplating potential, which is more negative than the first electroplating potential, to electroplate the first and second metal together on the working electrode, because the reduction potential of Cu(II) is more negative than that of Ag(II).  See the last paragraph on McGaw page 294.  Performing the second step of claim 8, “running a reverse scan on the working electrode to a positive potential to quantify the first and second metal together…” is, then, just adapting the second step of the anodic stripping voltammetry method of McGaw for just the now two metals of interest, Ag(II) and Cu(II).


  
Addressing claim 9,  as mentioned in the rejection of underlying claim 8 McGaw discloses performing anodic stripping voltammetry for analyzing a fluid sample for five different metals, Zn(II), Cd(II), Pb(II), Cu(II), and Ag(II).  So, if three metals, for example, Pb(II), Cu(II) and Ag(II), rather than just two, Cu(II) and Ag(II), are to be analyzed, as in the rejection of claim 8, then it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to apply a third predetermined electroplating potential, which is more negative than the first and second electroplating potentials, to electroplate the first, second, and third metals together on the working electrode, because the reduction potential of Pb(II) is more negative than that of either Cu(II) and  Ag(II).  See the last paragraph on McGaw page 294.  Performing the second step of claim 9, “running a reverse scan on the working electrode to a positive potential to quantify the first, second, and third metals together…” is, then, just adapting the second step of the anodic stripping voltammetry method of McGaw for just the now three metals of interest, Ag(II), Cu(II), and Pb(II).
	           

Addressing claim 10,  as mentioned in the rejection of underlying claim 9 McGaw discloses performing anodic stripping voltammetry for analyzing a fluid sample for five different metals, Zn(II), Cd(II), Pb(II), Cu(II), and Ag(II).  So, if four or more metals, for example, Zn(II), Cd(II), Pb(II), Cu(II) and Ag(II), are to be analyzed, rather than just three, Pb(II), Cu(II) and Ag(II), as in the rejection of claim 9, then it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to apply a predetermined electroplating potential, which is more negative than the first ,second, or third electroplating potentials, if needed,  to electroplate the first, second, third, and any additional metals together on the working electrode, because the reduction potential of Zn(II) and Cd(II) are more negative than that of any of Pb(II), Cu(II), and  Ag(II).  See the last paragraph on McGaw page 294.  Performing the second step of claim 10, “running a reverse scan . . . .” is, then, just adapting the second step of the anodic stripping voltammetry method of McGaw for just the now three metals of interest, Ag(II), Cu(II), and Pb(II), and any additional metals, such as Zn(II) and Cd(II).

Addressing claim 12, for the additional limitation of this claim note that Applicant’s specification paragraph [0045] indicates that “DPV” stands for Differential pulse wave voltammetry.



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over McGaw as applied to claims 7-10 and 12 above, and further in view of Peterson.

Addressing claim 11, McGaw does not specifically disclose “holding a positive potential to condition/clean the working electrode surface before said step of applying.”  However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to do so because Peterson discloses this step as being conventional for stripping voltammetry.  See Peterson Figure 1, noting therein “EC”, and see Peterson 1. Conditioning on the third page.  One of skill in the electrochemical sensing art would perform this step-in order to reduce or eliminate measurement inaccuracy from contamination on the working electrode.  


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over McGaw as applied to claims 7-10 and 12 above, and further in view of Hynek.

Addressing claim 14, McGaw does not disclose “using a chip with a plurality of analysis chambers and wherein further including the step of pumping the fluid sample to a new chamber including a working electrode, before each step of applying.”
Hynek discloses performing the method of ultimately underlying claim 7.  See the rejection of claim 7 under 35 U.S.C. 102(a)(1) above.  Hynek further discloses  using a chip having a plurality of analysis chambers and wherein each of the applying and running steps are done in parallel in different analysis chambers. See Hynek  Figure 1 and 2.4 Fully automated pipetting system, which is on page 4443.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use a similar chip having a plurality of analysis chambers as taught by Hynek to implement the method of McGaw because this will allow many different samples to analyzed in parallel in different analysis chambers in a single compact device that is moreover to a large extent automated.  Thus having each of the applying and running steps be done in parallel in different analysis chambers.   
	
   




Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hynek in view of McGaw.

Addressing claim 15, Hynek discloses a method of detecting trace metals in a fluid sample (see the title and Abstract) using a chip with a plurality of analysis chambers each having a working electrode (Figure 1 and 3.1 Sensor array system, which is on page 4444), said method comprising the steps of: 
applying a predetermined electroplating potential to each working electrode either simultaneously, in series with overlap, or in series spaced apart to electroplate the metal of interest to each respective working electrode (3.3 Electrochemical determination of lead on suggested system, which is on pages 4448-4449); 
running a reverse scan on each working electrode to quantify the metals on each electrode, again simultaneously, in series with overlap, or in series spaced apart(3.3 Electrochemical determination of lead on suggested system, which is on pages 4448-4449); and 
analyzing the scan of each electrode to determine the amount of metal on each electrode (3.3 Electrochemical determination of lead on suggested system, which is on pages 4448-4449).
	Although only lead(II) is mention in the title, the method  is clearly intended to be used to detect other metals – lead(II) is only used to test the method. See the Abstract, noting therein “for determination of metal ions”.  Also see the first paragraph of 3.3 Electrochemical determination of lead on suggested system, which is on page 4448, and 4. Conclusions.  In any event, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use the method of Hynek to detect more than one metal if more than metal of interest  is suspected to be in the fluid sample.  See, for example,   Differential-pulse stripping voltammetry methods for doing so are well-known, and are fundamentally the same as performing differential- pulse voltammetry for a single metal of interest. so ready modification could be made to the analysis protocol of Hynek.   For example, McGaw discloses a method for analyzing a fluid sample for five different metals, Zn(II), Cd(II), Pb(II), Cu(II), and Ag(II) which have different reduction potentials from each other.  The method used is anodic stripping voltammetry, particularly differential-pulse stripping voltammetry.  See the title and the title, Anodic Stripping Voltammetry on pages 294-295, Figure 3, and Tables 1 and 2.  



Allowable Subject Matter

Claims 1-3 and 5, 6 are allowed.

Claim 4 would be allowable if rewritten to overcome the rejection under 
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:
a) in claim 1 the combination of limitations requires the step of “growing additional boron doped diamond material on the exposed portions of the boron doped diamond material.”
Smirnov et al., “Integrated All-Diamond Ultramicroelectrode Arrays: Optimization of Faradaic and Capacitive Currents,” Anal. Chem. 2011, 83, 7438-7443 (hereafter “Smirnov”) discloses a method of forming a boron doped diamond electrode comprising the steps of: depositing a boron doped diamond material (BDD) on a substrate (id/Si)(see Figure 1 and first paragraph of Fabrication of Integrated All-Diamond UMEAs, which is on page 7439); and adding an insulative material (SiO2) over the boron doped diamond material (see Figure 1 and first paragraph of Fabrication of Integrated All-Diamond UMEAs, which is on page 7439).  However, Smirnov does not further disclose growing additional boron doped diamond material on the exposed portions of the boron doped diamond material.  The exposed portions of the boron doped diamond material are either left exposed or have metal (Ti/Pt/Au) deposited on them in order to form electrical contacts (see Figure 1 and first paragraph of Fabrication of Integrated All-Diamond UMEAs, which is on page 7439).  

	b) claims 2-6 depend from allowable claim 1.

c) in claim 13 the combination of limitations requires “the step of pumping the fluid sample to a new chamber including a working electrode, before each step of applying.”
In contrast, McGaw does not disclose “using a chip with a plurality of analysis chambers and wherein further including the step of pumping the fluid sample to a new chamber including a working electrode, before each step of applying.”  McGaw states, 

    PNG
    media_image2.png
    154
    383
    media_image2.png
    Greyscale

	See McGaw page 294.
Hynek discloses performing the method of claim 7.  See the rejection above of claim 7 under 35 U.S.C. 102(a)(1).  Hynek further discloses using a chip with a plurality of analysis chambers.  See the Abstract and Figure 1.  However, Hynek does not discloses the steps of intervening claim 10 and more especially teaches away from the claim 13 limitation “pumping the fluid sample to a new chamber including a working electrode, before each step of applying…”  as the analysis chambers are arranged in a microtiter format with the chambers loaded from a top chamber opening using a fully automated pipette system.  See Hynek  Figure 1 and 2.4 Fully automated pipetting system, which is on page 4443.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        November 19, 2022
	 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 One of ordinary skill in the electrochemical sensor art would immediately know that “Changing the voltage applied to the sensing electrode to strip the electro-deposited chemical species from the sensing electrode” means to run a reverse scan after applying the electroplating potential.  
        2 Although only lead(II) is mentioned in the title, the method  is clearly intended to be used to detect other metals – lead(II) is only used to test the method. See the Abstract, noting therein “for determination of metal ions”.  Also see the first paragraph of 3.3 Electrochemical determination of lead on suggested system, which is on page 4448, and 4. Conclusions.